Appeal from a judgment of the County Court, Orange County, in favor of the plaintiff, entered on the verdict of a jury, and from an order denying appellant’s motion to set aside the verdict and for a new trial. Judgment and order unanimously affirmed, with costs. Appellant may not escape liability on the ground of the purchasers’ inability to buy on 'her terms, having declined to sell for other reasons. In any event, the evidence was sufficient to entitle the jury to conclude that the purchasers were able to buy on appellant’s terms. Present — Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ.